HALL MAINES LUGRIN, P.C.
                   Williams Tower
                                                                                      Holland House
             2800 Post Oak Blvd. Ste. 6400
                                                                                       1-4 Bury St.
                Houston, Texas 770056
                                                                                    London EC3A SAW
                     713.871.9000
                                                                                    011.44.20.7469.2630
                  Fax: 713.871-8962
                                                                                 Fax: 011.44.20.7469.2631
                                             w w w.h al1maincsIu gri n. com


                  Reece Rondon                                                  Direct Dial: 832.681.5403
                    Sbareholder                                               rrondon@hallmaineslugrin.com


                                             September 15,2015

 Attn: Jessing Rodriguez
 Clerk of Court
 Court of Appeals, First District
 301 Fannin Street
 Houston, Texas 77002-2066                                                                            SEP 1 7 2015
 RE:
                                                                                                c*R/STOPH£n A. PRINE
                                                                                             (CLERK
         Court of Appeals Number: 01-11-00995-CV
         Trial Court Case Number: 0756696

 Style: Prime Natural Resources, Inc. v. Certain Underwriters at Lloyds, London
        Syndicate Number 2020, 1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 500o[
        Navigators Insurance Company UK, and Matthew Daniels Co.
 Dear Jessing,

        Oral arguments in the above captioned matter were heard on September 18, 2013
We respectfully request a copy of the transcript for our file. Enclosed you will'find a
check in the amount of $25.00 for the payment of the processing of the transcript. Once
the transcript is ready for pickup, please notice me by phone (Direct line: 832.681.5445)
or e"mail (osimmoiis@hallmaineslugrin.com-> and I will arrange for the transcript to be
picked up by carrier.

        If you have any questions or concerns regarding this request, please do not
hesitate to contact our office.

                                                         Sincerely,

                                                        Hall Maines Lugrin. P.C.


                                                        Olivia H. Simmons
                                                        Paralegal to Reece Rondon


Enclosure
HallMainesLugrin
COUNSELORS AT LAW           PC
                  VJiVll> , X. V,,
                                                                                                        ne

Williamj Tower, 64th Floor                                             ^•sspaois           gM--y.n oa^^tH^"'—"
2800 Post Oak Boulevard                                                                                 US POSTAGE
Houston, Texas 77056-6125
                                                                                                        tiSER^
                                                                                                        manasc                 i- ( U^JUJU'J
                                                                                                                             04"ri-^«


                                                                                              ,„,„„      RECEIVED"
                                       Attn: Jessing Rodriguez                                !HhsT court OF APPEAis
                                                                                                      HOUSTON, TEXAS     *
                                       Clerk of Court                                                                    i

                                       Court of Appeals, First District                               SEP 1 7 2015
                                       301 Fannin Street
                                       Houston, Texas 77002-2066                             CHRISTOPHER a Pftiup
                                                                                            OLj.:L           '""

                                     : U t -"" -••": ;»-->-. •—!•-<:
                                                                       ^il^"U"»\pilrt«\iVl»"«"*-lii»i*iWhMffl-nnll-1P4